       2:17-cr-20037-JES-JEH # 459         Page 1 of 7                                        E-FILED
                                                                     Sunday, 14 July, 2019 05:13:38 PM
                                                                         Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Case No.17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

                MOTION TO RECONSIDER ADMISSIBILITY OF
        CIVIL COMPLAINT FILED ON BEHALF OF MS. ZHANG’S ESTATE

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and moves this Court to reconsider its ruling excluding from evidence the

civil complaint that has been filed on behalf of the estate of Ms. Zhang.

                                    I. BACKGROUND

       Mr. Christensen has been convicted of kidnapping resulting in death and faces a

sentence of death. As the Court knows, Mr. Christensen was a graduate student at the

University of Illinois at Urbana-Champaign for the four years proceeding his killing of

Ms. Zhang. In late March 2017, Mr. Christensen sought treatment at the University of

Illinois’ Counseling Center (“the UICC”). On both of his two appointments at the UICC

Mr. Christensen gave detailed descriptions of his thoughts of harming others, his recent

fascination with serial killers and his planning of a killing, and told the counselors that

he had purchased items to carry out his plan. The government introduced in its guilt

phase case-in-chief portions of a videotaped recording of Mr. Christensen’s initial intake



                                              1
       2:17-cr-20037-JES-JEH # 459         Page 2 of 7



interview at the UICC in which Mr. Christensen described his thoughts and plans of

killing someone. Gov. Ex. 54.

       On June 7, 2019, Ms. Zhang’s estate filed a wrongful death civil lawsuit against

two of the UICC counselors who treated Mr. Christensen, Thomas G. Miebach, and

Jennifer R. Maupin, and Mr. Christensen. Deenen v Miebach et al., Civil No. 19-cv-2149

(C.D. Ill.). The lawsuit alleges Miebach’s and Maupin’s negligent treatment of Mr.

Christensen deprived Ms. Zhang of her civil rights and was a proximate cause of Ms.

Zhang’s death.

       On Friday, July 12, 2019, Mr. Christensen called three of the counselors from the

UICC who treated Mr. Christensen, Felicia Li, Jennifer Maupin, and Thomas Miebach.

The Court allowed Mr. Christensen to question each of these witnesses about the

existence of the civil law suit filed by Ms. Zhang’s estate but the Court refused to allow

Mr. Christensen to admit a copy of the lawsuit as evidence to establish each of the three

witnesses’ bias. That was error.

                            II. THE LAW ON PROVING BIAS

       “Bias is a term used in the ‘common law of evidence’ to describe the relationship

between a party and a witness which might lead the witness to slant, unconsciously or

otherwise, his testimony in favor of or against a party.” United States v. Abel, 469 U.S. 45,

52 (1984). A witness may be biased due to his or her likes or dislikes, “or by the witness’

self-interest.” Id. Unlike other forms of impeachment, the common law of evidence

allowed the showing of bias by extrinsic evidence. Id. In Abel the Supreme Court found

the common law of evidence’s rules concerning bias and the use of extrinsic evidence

                                              2
       2:17-cr-20037-JES-JEH # 459          Page 3 of 7



were incorporated into the Federal Rules of Evidence. Id. at 50-52.

       “Extrinsic evidence of a witness’ bias . . . is admissible to impeach that witness

and is never a collateral issue.” United States v. Vasquez, 635 F.3d 889, 897 (7th Cir. 2011).

In Vasquez, the prosecution was permitted to cross examine a co-defendant’s wife

regarding conversations she had with her husband while he was detained at the

Metropolitan Correctional Center in Chicago, and thereafter to admit into evidence the

audio recordings of those conversations made by the jail. Id. at 897-898. The district

court found the recorded conversations showed the wife’s incentive to lie and were

therefore admissible to show bias. Id. The Seventh Circuit affirmed.

       Rejecting the defendant’s argument that the jail calls were inadmissible hearsay

the Seventh Circuit noted that such extrinsic evidence of bias is properly admitted into

evidence. Id. at 897. After reviewing the recordings the Seventh Circuit agreed the

content of the calls showed the wife’s bias and, therefore, the wife’s “testimony and the

MCC recordings were admissible as extrinsic evidence to show [the wife’s] bias and

interest in trying to get her husband a lower sentence.” Id. The calls were admissible to

show bias despite the fact that the wife admitted her bias in favor of her husband. Id. at

896 (majority opinion); 900 (Hamilton, J. dissenting) (arguing tapes should not have

been admitted because the wife admitted bias).

       The Seventh Circuit did find that the district court erred when admitting the

telephone calls for the truth of the matters asserted in the calls. Id. at 898. The calls

should have come in for the limited purpose of establishing bias. Id. But the Seventh

Circuit found the error harmless as the calls were admissible to show bias and there was

                                               3
       2:17-cr-20037-JES-JEH # 459          Page 4 of 7



substantial evidence of the defendant’s guilt. Id. at 898.

       The Seventh Circuit made the same point in the context of inconsistent

statements, another area of the law in which extrinsic evidence is admissible for

impeachment purposes. “[E]ven when a witness admits to making a prior inconsistent

statement, Federal Rule of Evidence 613(b) should be read broadly to allow a party ‘to

introduce extrinsic evidence to emphasize the fact that the witness made the prior

statement[.]’” United States v. Lopez, 870 F.3d 573, 582 (7th Cir. 2017) (quoting United

States v. Lashmett, 965 F.2d 179, 182 (7th Cir. 1992)); see also United States v. Wimberly, 60

F.3d 281, 286 (7th Cir. 1995) (“Prior inconsistent statements are admissible even though

the witness admits making the prior inconsistency.”) (citation omitted)).

  III. THE CIVIL LAWSUIT IS ADMISSIBLE EXTRINSIC EVIDENCE TO ESTABLISH
                          THE UICC WITNESSES’ BIAS

       The pending civil lawsuit establishes the UICC witnesses’ interest in slanting

their testimony against Mr. Christensen out of self-interest. Abel, 469 U.S. at 52. The

Court accepted this proposition and allowed Mr. Christensen to question the UICC

witnesses about the lawsuit to show their bias. But the Court went wrong in denying

Mr. Christensen’s request to admit the civil complaint. It is absolute, black letter law

that Mr. Christensen can use extrinsic evidence to establish bias. It is also absolute,

black letter law that the issue of bias is never a collateral issue. Accordingly, concerns of

juror confusion or waste of time cannot prevent Mr. Christensen from introducing the

civil complaint. Evidence of bias does not create juror confusion – it provides jurors

with the information they need to access a witness’ credibility.


                                               4
       2:17-cr-20037-JES-JEH # 459          Page 5 of 7



       The law on bias gives Mr. Christensen the right to present his best evidence of

bias, here the civil complaint, regardless of whether a witness acknowledges he or she

has a potential bias. The Court denied Mr. Christensen that right by refusing to permit

him to introduce the civil complaint into evidence.

       The fact that the civil complaint contains only allegations of civil liability is no

reason to exclude the complaint. It is the fact that the counselors are being sued and are

being accused of providing substandard care that creates their bias. Even if the

counselors do not believe the allegations in the civil complaint are accurate, that does

not eliminate the bias they have in avoiding civil liability for the treatment of Mr.

Christensen.

       To that end, the Court also erred in limiting the cross-examination of the

counselors regarding the type of damages sought. “’Limitations on cross-examination

rise to the level of a Sixth Amendment violation when they prevent exposure of a

witness’ bias and motive to lie.” Vasquez, 635 F.3d at 894 (quoting United States v. Smith,

308 F.3d 726, 738 (7th Cir. 2002)). The Court prevented Mr. Christensen from

questioning Maupin and Miebach about the fact that the complaint sought both

compensatory and punitive damages. Had the Court not prevented this line of cross-

examination Mr. Christensen would have gone on to ask Miebach if they had any

agreement with the University of Illinois as to whether the University was paying for

their defense in the civil suit. Mr. Christensen would have also asked Miebach if they

had malpractice insurance which would have paid for their defense in the civil suit and

covered at least some potential damage award. Mr. Christensen would have asked

                                              5
       2:17-cr-20037-JES-JEH # 459       Page 6 of 7



Miebach if they had any indemnity agreement with the University of Illinois under

which the University would pay any damage award entered against them. All of these

questions go to the strength of the witnesses’ bias and Mr. Christensen should have

been allowed to ask them and have them answered.

      WHEREFORE, the Defendant respectfully requests the Court reconsider its

ruling excluding the civil complaint from being introduced as an exhibit and allow Mr.

Christensen to admit the complaint as an exhibit.

             Respectfully submitted,

              /s/Elisabeth R. Pollock                  /s/ George Taseff
             Assistant Federal Defender                Assistant Federal Defender
             300 West Main Street                      401 Main Street, Suite 1500
             Urbana, IL 61801                          Peoria, IL 61602
             Phone: 217-373-0666                       Phone: 309-671-7891
             FAX: 217-373-0667                         Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

             /s/ Robert Tucker                         /s/ Julie Brain
             Robert L. Tucker, Esq.                    Julie Brain, Esq.
             7114 Washington Ave                       916 South 2nd Street
             St. Louis, MO 63130                       Philadelphia, PA 19147
             Phone: 703-527-1622                       Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                                           6
       2:17-cr-20037-JES-JEH # 459        Page 7 of 7



                                CERTIFICATE OF SERVICE

      I hereby certify that on July 14, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller. A copy was

also mailed to the defendant.

                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             7
